Exhibit 10.2
AMENDMENT NO. 2 TO
SECOND AMENDED AND RESTATED CONVERTIBLE PROMISSORY NOTE
This Amendment No. 2 to Second Amended and Restated Convertible Promissory Note
(this “Amendment”) is made effective as of February 11, 2010 and amends that
certain Second Amended and Restated Convertible Promissory Note, dated June 13,
2008 (the “Note”) made by Bell Industries, Inc., a California corporation (the
“Maker” or the “Company”), Bell Industries, Inc., a Minnesota corporation (“Bell
Minnesota”), Bell Techlogix, Inc., a Delaware corporation (“Bell Techlogix”),
and Bell Techlogix Mobility Solutions, Inc., a Delaware corporation (“BT
Mobility Solutions” with the Maker, Bell Minnesota and Bell Techlogix, referred
to herein collectively as the “Obligors”), in favor of BI Holdings, L.P., a
Delaware limited partnership (the successor payee to Newcastle Partners, L.P.),
or its assigns (the “Payee”). Bell Techlogix became an Obligor under the Note
pursuant to a Joinder Agreement dated as of March 13, 2009 and BT Mobility
Solutions became an Obligor under the Note pursuant to a Joinder Agreement dated
September 9, 2009.
WITNESSETH:
WHEREAS, the Obligors intend to enter into Amendment Number Seven to Credit
Agreement (“Amendment No. 7”) with Wells Fargo Capital Finance, Inc., as agent
for lender (“Wells Fargo”);
WHEREAS, the Obligors and the Payee desire to amend the Note as provided herein
to reset certain EBITDA covenants set forth in the Note to correspond to those
to be set forth in Amendment No. 7; and
WHEREAS, the Obligors and the Payee also desire to amend the Note to modify the
limitation on indebtedness covenant in the Note.
NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:
A. Amendment to Section 11(a)(i). Section 11(a)(i) of the Note is deleted in its
entirety and replaced with the following:
(a)(i) Senior Debt under Senior Credit Agreement in the aggregate principal
amount not to exceed $13.0 million plus the amount of any Protective Advances
(as such term is defined in the Senior Credit Agreement) and Bank Product
Obligations (as such term is defined in the Senior Credit Agreement).
B. Amendment to Section 12(a). Section 12(a) of the Note is deleted in its
entirety and replaced with the following:

 

 



--------------------------------------------------------------------------------



 



(a) Minimum Adjusted EBITDA. As of any date of determination from and after
April 1, 2008, if Borrowers do not have Net Debt in an amount less than
$4,000,000 at all times during the most recently completed fiscal quarter, then
Borrowers shall not fail to achieve Adjusted EBITDA, measured on a quarter-end
basis, of at least the required amount set forth in the following table for the
applicable period set forth opposite thereto (and the failure to do so shall be
deemed an Event of Default):

          Applicable       Amount     Applicable Period $ (1,234,000 )  
For the 3 month period ending March 31, 2008
$ (1,246,000 )  
For the 6 month period ending June 30, 2008
$ (200,000 )  
For the 9 month period ending September 30, 2008
$ (839,000 )  
For the 12 month period ending December 31, 2008
$ (2,100,000 )  
For the 3 month period ending March 31, 2009
$ (1,900,000 )  
For the 6 month period ending June 30, 2009
$ (500,000 )  
For the 9 month period ending September 30, 2009
$ (500,000 )  
For the 12 month period ending December 31, 2009
$ (1,900,000 )  
For the three month period ending March 31, 2010
$ (1,400,000 )  
For the six month period ending June 30, 2010
$ (400,000 )  
For the nine month period ending September 30, 2010
$ (400,000 )  
For the 12 month period ending December 31, 2010
$ 950,000    
For the 12 month period ending December 31, 2011 and for each 12 month period
ending as of the last day of each fiscal quarter thereafter

 

2



--------------------------------------------------------------------------------



 



C. No Other Amendments. This Amendment shall not be deemed to modify the terms
of the Note except as expressly set forth herein.
D. Defined Terms. Any term in this Amendment that is not defined herein shall
have the meaning ascribed thereto in the Note.
E. Applicable Law; Forum. THE VALIDITY, CONSTRUCTION AND ENFORCEABILITY OF THIS
AMENDMENT SHALL BE GOVERNED BY THE INTERNAL LAWS OF THE STATE OF TEXAS, WITHOUT
GIVING EFFECT TO CONFLICT OF LAWS PRINCIPLES THEREOF. EACH OF PAYEE AND MAKER
CONSENTS TO SUBMIT TO THE PERSONAL JURISDICTION OF ANY STATE OR FEDERAL COURT
SITTING IN THE STATE OF TEXAS, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS AMENDMENT, AGREES THAT ALL CLAIMS IN RESPECT OF THE ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN ANY SUCH COURT, AND AGREES NOT TO
BRING ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AMENDMENT IN
ANY OTHER COURT. EACH OF THE PARTIES TO THIS AMENDMENT AGREES NOT TO ASSERT IN
ANY ACTION OR PROCEEDING ARISING OUT OF RELATING TO THIS AMENDMENT THAT THE
VENUE IS IMPROPER, AND WAIVES ANY DEFENSE OF INCONVENIENT FORUM TO THE
MAINTENANCE OF ANY ACTION OR PROCEEDING SO BROUGHT AND WAIVES ANY BOND, SURETY
OR OTHER SECURITY THAT MIGHT BE REQUIRED OF ANY OTHER PARTY WITH RESPECT
THERETO.
F. Counterparts. This Amendment may be executed in any number of counterparts
and each of such counterparts shall for all purposes be deemed to be an
original, all such counterparts shall together constitute but one and the same
instrument and facsimile and electronic or photostatic copies of such executed
counterparts shall be given the same effect as the originals.
[SIGNATURE PAGE TO FOLLOW]

 

3



--------------------------------------------------------------------------------



 



[SIGNATURE PAGE TO AMENDMENT NO. 2 TO
SECOND AMENDED AND RESTATED CONVERTIBLE PROMISSORY NOTE ]
IN WITNESS WHEREOF, the parties hereto have executed this Amendment No. 2 to
Second Amended and Restated Convertible Promissory Note as of the date first
written above.

          THE OBLIGORS:

Bell Industries, Inc., a California Corporation
      By:   /s/ Clinton J. Coleman         Name:   Clinton J. Coleman       
Title:   Chief Executive Officer          Bell Industries, Inc., a Minnesota
Corporation
      By:   /s/ Clinton J. Coleman         Name:   Clinton J. Coleman       
Title:   Chief Executive Officer          Bell Techlogix, Inc., a Delaware
Corporation
      By:   /s/ Clinton J. Coleman         Name:   Clinton J. Coleman       
Title:   Chief Executive Officer          Bell Techlogix Mobility Solutions,
Inc., a Delaware Corporation
      By:   /s/ Clinton J. Coleman         Name:   Clinton J. Coleman       
Title:   Chief Executive Officer     

 

4



--------------------------------------------------------------------------------



 



         

            THE LENDER:

BI Holdings, L.P.,
a Delaware limited partnership
      By:   /s/ Mark Schwarz         Name:   Mark Schwarz        Title:   Chief
Executive Officer,
Newcastle Capital Management L.P.,
its General Partner     

 

5